Citation Nr: 1409003	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


WITNESS AT HEARING ON APPEAL

[redacted]


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel



INTRODUCTION

The Veteran had recognized service between November 1942 and May 1945, which consisted of service with the recognized guerrillas and the Regular Philippine Army.  The Veteran died on June [redacted], 1991, and the Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the benefit sought on appeal.  In January 2013, Mr. A.C.I. presented testimony before the undersigned, and a transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 1991.  The death certificate lists the immediate cause of death as congestive heart failure; the antecedent cause as ischemic heart disease;  and the underlying cause as hypertensive cardiovascular disease.  Other significant conditions contributing to death were listed as non-insulin-dependent diabetes mellitus and an old cardiovascular accident.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Generally, notice for a cause of death claim must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In correspondence dated July 2010, the RO notified the Appellant of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Appellant was expected to provide; and the process by which disability ratings and effective dates are established.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2010 letter additionally provided notice of the elements for service connection for the cause of the Veteran's death.

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records have been associated with the claims file.  Additionally, all identified and available medical treatment records have been secured.  Specifically, the RO requested medical records from Drs. A.B. and C.C. in July 2010 and September 2010.  In September 2010, the Appellant was advised that no response had been received to these requests and provided the opportunity to obtain and submit those records.  The record otherwise contains private medical records from Dr. C.B. and treatment records from Capiz Emmanuel Hospital.

VA has a duty to obtain a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Veteran had no service-connected disabilities before his death and there is no competent evidence suggesting that he developed congestive heart failure, ischemic heart disease, hypertensive cardiovascular disease, non-insulin-dependent diabetes mellitus, or a cardiovascular accident during or as a result of his service.  Therefore, a medical opinion as to the cause of the Veteran's death is not required.

Therefore, the Board finds that there is no further action to be undertaken to comply with the duties to notify and assist.  38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Service Connection

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  Cardiovascular-renal disease and diabetes mellitus are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for these disabilities may thus be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for these disabilities if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Additionally, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam era, defined as January 1962 to May 1975, will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  The Board acknowledges that the Appellant has argued that provision applies in the instant case.  However, that the evidence does not demonstrate, nor has the Appellant argued, that the Veteran served either in Vietnam or during the Vietnam era.  The service records do not show service in the Republic of Vietnam during the Vietnam era.  Therefore, presumptive service connection based on exposure to herbicides is unavailable to the Appellant.  

The Veteran's service medical records are silent for any complaints of or treatment for congestive heart failure, ischemic heart disease, hypertensive cardiovascular disease, diabetes mellitus, or cardiovascular accident.  There is no competent evidence of record indicating that the Veteran received treatment for cardiovascular-renal disease or diabetes mellitus within one year of separation from service.  

A January 1982 admission chart from Capiz Emmanuel Hospital indicated that the Veteran had a cerebrovascular accident, ischemic heart disease, and old diabetes mellitus.  An October 1986 record indicated that the Veteran had a coronary vasospasm and diabetes mellitus.  A July 1987 record indicated that the Veteran suffered from dizziness and hypertensive cardiovascular disease.  

The Veteran died on June [redacted], 1991, at the age of 79, approximately 41 years after his separation from service.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure.  The antecedent cause of death is listed as ischemic heart disease, and the underlying cause is listed as hypertensive cardiovascular disease.  Other significant conditions contributing to death are listed as non-insulin-dependent diabetes mellitus and an old cardiovascular accident.  At the time of his death, the Veteran was not service-connected for any disabilities.

In a February 2000 statement offered in association with a previous claim, the Appellant acknowledged that the Veteran died as a result of "sickness not acquired in his military service."  In November 2010, a friend of the Veteran's stated that he witnessed how the Veteran suffered from "many ailments like fever, boils and diarrhea", and that the Veteran "lacked food, thus succumbing almost to malnutrition."  In November 2010, another friend of the Veteran stated that the Veteran complained to him on various occasions of his ailments such as "frequent fever, loose bowel movements, boils and similar diseases."  In December 2010, the Appellant argued that those diseases "paved the way" toward the deterioration of the Veteran's health.  The Appellant indicated that during his lifetime, the Veteran described the hardships associated with service, such as sleepless nights, anxiety, and high blood pressure.  In September 2011, the Appellant stated that the Veteran suffered from fever, loose bowel movements, and boils in service, and those ailments weakened his immune system.  

Upon review of the evidence, the Board finds no competent medical evidence of record linking the causes of the Veteran's death to his service.  To the extent that the Appellant believes that the Veteran's death is related to his service, the Board notes that the Appellant is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the lay statements of record generally state that the Veteran complained of certain symptoms over the years.  They do not provide accounts of symptoms that the Veteran experienced in service or soon thereafter.  Furthermore, the Board notes that in February 2000, before the current claim for benefits was filed, the Appellant stated her belief that the cause of the Veteran's death was unrelated to his military service.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death is related to his military service, the Board ultimately affords the objective medical evidence of record, which is entirely silent regarding such a connection, with greater probative weight than the lay opinions.  

The Board has also considered whether the Appellant has presented a continuity of symptomatology associated with the claimed disabilities, and finds that she has not done so.  There is no competent evidence, medical or otherwise, suggesting that the Veteran was treated after service for congestive heart failure, ischemic heart disease, hypertensive cardiovascular disease, diabetes mellitus, or cardiovascular accident until 1982, approximately 37 years following his release from active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  The Board has considered the lay contentions that the Veteran experienced problems soon after service, but the Board finds that the weight of the evidence does not support a finding of continuous symptoms since service.  The Board finds that the Appellant's allegations of a continuity of symptomatology are not credible as they are conflicting and are outweighed by the lack of any objective evidence to corroborate those contentions, and the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that the record does not demonstrate symptoms associated with congestive heart failure, ischemic heart disease, hypertensive cardiovascular disease, diabetes mellitus, or cardiovascular accident, within one year following separation from service.  Therefore, presumptive service connection is not warranted.

In sum, the evidence shows that the Veteran developed the conditions that lead to his death many years after service.  None of the conditions were service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


